Citation Nr: 0127508	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for headaches 
secondary to head trauma, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The issue of entitlement to service connection for a skin 
disorder will be addressed in the remand action following the 
decision. 


FINDINGS OF FACT

1.  The veteran failed to submit a timely Substantive Appeal 
from the RO's July 1998 decision which granted a 10 percent 
evaluation for the service-connected headaches as secondary 
to head trauma and denied service connection for 
hypertension. 

2.  There is a lack of medical nexus evidence linking the 
veteran's current migraine headaches to service.


CONCLUSIONS OF LAW

1.  As the veteran failed to submit a timely Substantive 
Appeal as to the RO's July 1998 decision which granted a 10 
percent evaluation to the service-connected headaches as 
secondary to head trauma and denied service connection for 
hypertension, the Board currently has no jurisdiction over 
the matter and the appeal must be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2001); 
38 C.F.R. § 20.302; 66 Fed. Reg. 50,318, 50,319 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 20.302(b)(2)(ii). 

2.  Migraine headaches were not in incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for headaches as 
secondary to head trauma, currently evaluated as 10 percent 
disabling and entitlement to service connection for 
hypertension

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed. Proper completion and filing of a Substantive 
Appeal are the last actions an appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.202.  The Board of Veterans' Appeals may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination appealed.  38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302; 66 Fed. Reg. 
50,318, 50,319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2)(ii).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; 66 Fed. Reg. 50,318, 
50,319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2)(ii).  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (2001).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2001).

Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304; 66 Fed. Reg. 50,318, 50,319 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 20.304).  

During the pendency of the appeal, 38 C.F.R. §§ 20.302 and 
20.304 were revised, effective retroactively to February 
1997.  66 Fed. Reg. 50,318, 50,319 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 20.302(b)(2)(ii) and at § 20.304).  
The amended version of § 38 C.F.R. § 20.302(b)(2)(ii) 
provides that the claimant has 60 days from the mailing date 
of the Supplemental Statement of the Case (SSOC) to file a 
substantive appeal even if the 60-day period extends beyond 
the expiration of the 
1-year appeal period.  The amended version of 38 C.F.R. 
§ 20.304 provides that except for § 20.302(b)(2), the filing 
of additional evidence does not extend the time limit for 
initiating or completing an appeal.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted regulation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claims under the 
new regulation is required before the Board may proceed with 
appellate review.  

The United States Court of Appeals for Veterans Claims has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
The Board shall not entertain an application for review on 
appeal unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

In this case, the veteran was notified of the rating decision 
in which the RO granted a 10 percent evaluation for service-
connected headaches as secondary to head trauma and denied 
service connection for hypertension on July 13, 1998.  On 
June 22, 1999, the veteran's timely NOD was received by the 
RO, and, on October 4, 1999 the RO issued a SOC, along with a 
letter explaining his appellate rights and responsibilities.  
However, the veteran did not file a correspondence containing 
the necessary information for a Substantive Appeal with 
regard to the claims for an increased evaluation in excess of 
10 percent for service-connected headaches as secondary to 
head trauma and the denial of service connection for 
hypertension until March 15, 2000, when it was received by 
the RO.  A SSOC was issued on March 13, 2001 addressing the 
aforementioned issues.  The next correspondence received 
thereafter, from either the veteran or his representative, 
was the representative's argument, dated May 31, 2001.

In July 2001, the Board informed the veteran of the pertinent 
law and regulations regarding the submission of a timely 
substantive appeal.  The veteran was informed that he and his 
representative had 60 days to submit additional evidence and 
argument regarding the issue of whether timely Substantive 
Appeals was received.  A copy of the letter was sent to the 
veteran's representative.  Neither the veteran nor the 
veteran's representative submitted any additional argument in 
support of his appeal.

The Board has considered whether any document submitted 
within 60 days of the March 13, 2001 SSOC could constitute a 
timely substantive appeal.  However, the next correspondence 
received thereafter, from either the veteran or his 
representative, was the representative's argument, dated May 
31, 2001.  This document cannot constitute a timely 
substantive appeal with respect to the issues of entitlement 
to an increased evaluation for headaches secondary to head 
trauma, currently evaluated as 10 percent disabling and 
entitlement to service connection for hypertension because it 
was filed well after the expiration of the 60 day time limit 
following of the issuance of the March 13, 2001 SSOC.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302; 66 Fed. Reg. 50,318, 
50,319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2)(ii). 

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed or within 60 days from the 
mailing date of the SSOC.  Furthermore, the record does not 
reflect that the veteran has shown good cause to support the 
grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2001).  Accordingly, the Board is without jurisdiction to 
consider the veteran's claims, and the appeal is dismissed. 

2.  Entitlement to service connection for migraine headaches 

The veteran maintains that he currently has migraine 
headaches which had their onset during service.  As noted in 
the previous section of the decision, service connection has 
been granted for headaches as secondary to head trauma and a 
10 percent disability has been assigned.

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claim under the VCAA has been met.  By 
virtue of the March 2001 Supplemental Statement of the Case 
(SSOC) during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claim and they have been accorded the 
opportunity to submit such evidence.

In addition, there is sufficient current evidence of record 
with which the Board may make an informed decision.  In this 
regard, the veteran was afforded a VA examination in June 
1998.  The Board has not identified any pertinent evidence 
which is not currently of record, and the veteran has not 
pointed to any such evidence.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to notify VA of the existence of any further 
information that would tend to substantiate his claim. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board. Accordingly, the 
Board does not believe that a remand for readjudication is 
required under the VCAA or otherwise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Factual Background

Service medical records reflects that in June 1988, the 
veteran was seen for complaints of headaches, body aches and 
vomiting.  An ear, nose and throat examination was within 
normal limits.  An assessment of possible viral syndrome was 
recorded by the examiner.  In April 1989, the veteran 
complained of having a sore throat for the previous three 
days, headaches and rhinitis which cleared up in the morning 
and increased at night.  The veteran's symptoms were 
determined by the examiner to have been related to probable 
non-resolved tonsillitis.  In June 1990, the veteran 
complained of having a sore throat, difficulty swallowing and 
breathing at night, and constant and dull headaches.  An 
examination of the veteran's head was within normal limits.  
An assessment of possible viral upper respiratory infection 
was entered by the examiner.  A May 1992 separation 
examination reflects that the veteran's head was normal.  On 
a Report of Medical History, also dated in May 1992, the 
veteran denied having any frequent or severe headaches. 

An October 1992 VA examination report reflects that the 
veteran gave a history of headaches after he struck his head 
on a doorway during a drill in 1989 and lost consciousness.  
He maintains that he felt very faint and dizzy immediately 
afterward and that he was transported to sickbay, where he 
regained consciousness after fifteen to twenty minutes.  The 
veteran related that he underwent a neurological examination 
and that he was treated with Tylenol and limited activity.  
He related that his initial headache resolved, however, he 
began to have severe headaches approximately two times a 
month which increased with heavy exertion.  The veteran 
related that he continued to work as an engine repair person 
throughout the remainder of service.  He reported that he 
self-limited his activity when he would have a headache.  He 
recounted that his headaches had remained constant in 
frequency, that they occurred once to twice a month and that 
he was generally able to overcome the symptoms with Tylenol 
and rest.  The veteran related that the majority of headaches 
resolved within two hours.  He described the headaches as a 
holocranial throbbing.  The veteran denied having any visual 
changes, seizure activity, motor or sensory dysfunction or 
bowel or bladder problems.  He noted having an occasional 
trouble with word finding, which interfered with conversation 
but which had not significantly impacted on his ability to 
communicate or to understand communication.  The veteran did 
not have any significant memory disturbance.  A neurological 
examination was good.  An assessment of symptoms consistent 
with post-concussive syndrome, post-concussive headaches, 
which aided in onset to a mild head injury in late 1989 was 
recorded by the examiner.  If the headaches persisted, the 
veteran was counseled to seek additional therapy.  An offer 
for a neurological consultation was made but was deferred.  
The examiner concluded that the veteran appeared to have a 
mild disability as a result of an injury.  

An August 1994 VA diseases and injuries of the brain 
examination report reflects that the veteran reported having 
developed headaches after he struck the top of his head while 
performing a drill.  The veteran related that the headaches 
were located on the tip of his head and were dull, constant 
and ached.  There was no nausea or vomiting.  There was 
exertional worsening.  The veteran stated that the headaches 
occurred at one to two times a month and lasted approximately 
four hours.  He stated that he had changed shifts at work and 
that he experienced daily headaches.  He related that Tylenol 
alleviated the headaches.  The veteran denied having any 
cognitive changes, diplopia, dysarthria, dysphasia, weakness, 
sensory changes or ataxia.  A neurological examination was 
normal.  A diagnosis of post-traumatic headaches, relatively 
infrequent with no loss in days from work due to headaches 
was recorded by the examiner.  

VA and private medical records, dating from 1992-1997, 
reflect that in September 1994, the veteran gave a history of 
having had headaches since he sustained a concussion in 1991 
during service.  In February 1997, the veteran was seen at a 
private clinic with symptoms of headaches in the area of the 
forehead.  An assessment of lumbar facet syndrome and myalgia 
of the cervical and thoracic spines were recorded.  A May 
1997 Persian Gulf Registry examination reflects that the 
veteran complained of having had headaches.  A neurological 
consult was not ordered.  In August 1997, the veteran 
complained of headaches behind his eyes which radiated into 
the back of his head.  He indicated that Tylenol helped the 
headaches but that they never went away.  In November 1997, 
the veteran was seen at the VA neurology clinic.  At that 
time, the examiner noted that the veteran had post concussion 
headaches since he sustained head trauma in 1990 with loss of 
consciousness.  The veteran related that the headaches came 
on and off, were non-throbbing and that they had increased.  
He reported also having some migraine features such as nausea 
and photophobia.  There was no scintillating lights.  The 
headaches were noted to have lasted from a few hours to a few 
days.  An impression of post concussion headaches versus 
migraines was recorded at that time.  

A January 1998 VA post-traumatic stress disorder examination 
report reflects that the veteran continued to have frequent 
headaches, approximately twenty to twenty five days out of 
each month for which he took Ibuprofen with minimal relief.  
The veteran related that because of his constant headaches, 
as well as polyarthralgia, he felt depressed and irritable.  
A diagnosis with respect to the headaches was not entered.

A January 1998 VA nose and sinus examination report reflects 
that the veteran's headaches were well-controlled with 
medication.  The examiner noted that there could be a 
possibility of post-concussion headaches, which were not 
uncommon and that they could have been a result of his sinus 
condition.  

A June 1998 VA brain and spinal cord examination reflects 
that the veteran's claims file was present and reviewed by 
the examiner at the time of the examination.  The veteran 
gave a history of having had headaches since he loss 
consciousness after he struck the vertex of his head on a 
water tight door frame aboard ship during service.  The 
veteran claimed that the headaches were primarily located 
over the vertex but extended across the occiput and dorsum of 
the neck with occasional involvement across the brow, which 
occurred approximately three times a month.  There was no 
associated aura or scatoma.  The veteran related that he felt 
better when he laid down after an "attack."  There was some 
associated phonophobia and photophobia.  The veteran reported 
that he had lost several jobs as a maintenance worker.  There 
was some associated occasional nausea without vomiting with 
these headaches.  While there was no focal weakness during 
the attacks, the veteran complained of occasional 
paresthesias of the hands, which were also noted when he 
drove, engaged in heavy work and at night.  The veteran 
denied having a family history of migraines.  The examiner 
related that the veteran had been evaluated by the neurology 
clinic and treated with medication, which he had discontinued 
because of gastric intolerance.  The veteran reported that he 
took extra strength Tylenol or ibuprofen to relieve some of 
the symptoms of the attacks.  A diagnosis of chronic 
recurrent musculoskeletal style headaches was entered by the 
examining physician.  The examiner concluded that the 
veteran's chronic recurrent headaches were not associated 
with the in-service injury and were likely to be associated 
with the veteran's history of fibromyalgia and/or sinusitis.  
The chronic headaches were noted to be disabling but not 
service-connected.  

VA mental disorders and post-traumatic stress disorder 
examination reports, dated in June 1998, reflect Axis III 
diagnoses of migraine headaches.  

During a June 1998 VA sinus examination, the examiner noted 
that the veteran's chronic nasal congestion might be 
contributing to his history of headaches.  

VA outpatient reports, dating from 1998-2000, reflect 
diagnosis of migraine headaches and migraines/joint pains.  

Laws and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S. C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2001).

Analysis

The veteran contends that he currently suffers from migraine 
headaches, and the Board notes that service connection has 
been established for headaches secondary to head trauma and 
that a 10 percent disability has been assigned.  Following a 
review of the record and applicable regulations, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for service connection for migraine 
headaches.  In reaching this conclusion, the Board is 
cognizant, as noted above, that the veteran contends that he 
first began to suffer from headaches after he struck his head 
during service in 1988.  A review of the veteran's service 
medical records does reflect treatment for headaches 
associated with an upper respiratory infection and 
tonsillitis.  The symptoms were noted to subsequently 
resolve.  During his separation medical examination in May 
1992, the veteran did not complain of headaches. 

Upon review of the records, we observe that the veteran's 
headaches in service, associated with his treatment for the 
upper respiratory infections and tonsillitis, appeared to be 
acute and transitory, with no finding of a chronic disorder 
on examination.  In addition, while the Board does not 
question the fact that the veteran struck his head during 
service in 1988, service connection has been establish for 
headaches secondary to head trauma and a 10 percent 
disability has been assigned.  Furthermore, the first 
documented post-service treatment for migraine headaches was 
not until the late 1990's, years after the veteran's 
separation from active service in 1992.  Finally, no 
physician has linked the veteran's current complaints of 
migraine headache pain to active service.  Indeed, the VA 
examiner in June 1998 specifically attributed the veteran's 
headaches to the veteran's fibromyalgia and/or sinusitis, 
disabilities for which service connection has not been 
established.  Overall, the examiner determined that the 
veteran's chronic headaches were not related. 

Therefore, given the lack of in-service medical evidence of a 
chronic headache disorder, the number of years between 
service and the first post-service documented treatment for 
migraine headaches, and the lack of nexus evidence linking 
any current migraine headaches to service, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), in 
which the Court held that even where a veteran asserted 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition. . . ."

The veteran has been very specific in asserting that he 
suffers from migraine headaches and that they are related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's currently 
diagnosed migraine headaches are related to active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for service connection for migraine headaches, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


ORDER

As the veteran did not file a timely Substantive Appeal 
regarding the RO's July 1998 decision granting service 
connection for headaches as secondary to head trauma, with 
the assignment of a 10 percent disability rating and denying 
entitlement to service connection for hypertension, these 
matters are not properly before the Board for appellate 
review and the appeal is accordingly dismissed.

Service connection for migraine headaches is denied.


REMAND

As noted above during the pendency of the appellant's appeal 
but after the veteran's claims were most recently considered 
by the RO, the VCAA was signed into law. became law.  This 
liberalizing legislation is also applicable to the 
appellant's remaining claim for service connection for a skin 
disorder.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The veteran maintains that he currently has a skin disorder 
which had its onset during service.  

Service medical records reflect that in July 1988, the 
veteran complained of jock itch.  At that time, a diagnosis 
of tinea curiris was entered.  In November 1988, the veteran 
complained of having difficulty shaving because of acne.  At 
that time, the veteran reported having had acne for the 
previous three and a half years.  He stated that he had used 
Clearasil with resolution.  The veteran reported that he had 
never received medical evaluation or treatment for acne.  An 
examination of the veteran revealed numerous closed comedones 
on the entire facial region; a few open comedones were noted 
with occasional pustules.  There was a mild erythemas base 
noted on the cheek and jaw line.  The veteran related that 
the lesions were painful, especially with shaving.  An 
assessment of mild to moderate acne vulgaris was entered.  In 
January 1989, the veteran was seen for a sore throat, at that 
time he was noted to have had acne.  In April 1989, the 
veteran was seen for tonsillitis and an examination of the 
head revealed that he had acne.  In January and February 
1990, the veteran was seen for facial acne.  In February 
1990, the veteran was noted to have had few to many open and 
closed comedones over the face and neck with few open 
comedones over the chest and back.  An assessment of acne 
vulgaris was entered.  A May 1992 examination for separation 
report reflects that the veteran's head and face were normal.  
A Report of Medical History, also dated in May 1992, reflects 
that the veteran denied having any skin disease.  

The first post-service of any skin disorder was in August 
1992, when the veteran was seen at a private clinic for a 
rash on the buttocks.  At that time, a diagnosis of ringworm 
was entered.  Subsequent VA reports reflect diagnoses of 
cellulitis of the left cheek, persistent dermatitis, 
urticaria, probably secondary to anti-bacterial soap and 
tinea versicolor to the upper thorax, chest and neck.  
However, a review of the claims file also reflects that the 
veteran has not been provided a current VA examination in 
order to determine the nature and etiology of any current 
skin disorder.   

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for service connection for a skin 
disorder. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current skin disorder.  Any necessary 
tests or studies should be conducted.  
The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder is etiologically related to 
complaints and findings noted during the 
veteran's service.  A complete rational 
for all opinions expressed must be 
provided.  The examination report must be 
typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of VCAA.

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



